Citation Nr: 0302087	
Decision Date: 02/04/03    Archive Date: 02/19/03

DOCKET NO.  01-07 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Evaluation of post traumatic stress disorder (PTSD), 
currently rated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from April 1963 to April 1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2000 rating decision by the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for PTSD and assigned a 30 percent rating 
effective May 22, 2000.  In a February 2002 rating decision, 
the 30 percent rating was increased to 50 percent effective 
May 22, 2000.  The veteran was assigned a temporary total 
rating for the period of November 27, 2001, through December 
31, 2001.  Thereafter, a 70 percent rating was assigned from 
January 1, 2002.  In an April 2002 rating decision, the 
veteran was granted an increased rating of 70 percent for 
PTSD from May 22, 2000, and was also granted a total 
disability rating based on individual unemployability (TDIU) 
due to his PTSD effective January 1, 2002.  

The veteran has not initiated an appeal of the April 2002 
rating decision with regard to the TDIU issue and the 
effective date thereof.  In fact, the January 2003 informal 
hearing presentation limited the appeal to the issue of a 
schedular rating in excess of 70 percent from May 2000 (other 
than the period for which the veteran was assigned the 
temporary total rating).  Thus, the veteran is seeking a 100 
percent schedular rating from May 22, 2000, to November 26, 
2001, and from January 1, 2002, onward.  


FINDINGS OF FACT

1.  From May 22, 2000, to November 26, 2001, the veteran's 
PTSD resulted in occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, but did not cause 
total occupational and social impairment.  

2.  From January 1, 2002, forward the veteran's PTSD resulted 
in total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 70 
percent for PTSD from May 22, 2000, to November 26, 2001, are 
not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.7, 4.126, 4.130, Diagnostic Code 9411 (2002).

2.  The criteria for a disability rating of 100 percent for 
PTSD from January 1, 2002, forward are met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The RO has determined that while the veteran served in 
Vietnam as a mortar man, he was involved in combat.  He was 
separated from service in April 1967, but not treated for 
PTSD until August 2000.

In August 2000, the veteran was seen on several occasions by 
James S. Goodman, M.D., who diagnosed him as having PTSD.  In 
the first evaluation, it was noted that he was married and 
owned his own business with his son.  He was working within 
this business.  The veteran explained his current symptoms to 
the physician.  He described having problems sleeping which 
had worsened within the past year.  Currently, he indicated 
that he slept in spurts.  He related that his symptoms had 
become worse since his son became an undercover police 
officer.  He was afraid of crowds and of situations where 
there might be fighting.  He sometimes dreamed of Vietnam.  
In addition, he related that he had recurrent and intrusive 
distressing recollections of his experiences in Vietnam.  He 
reported having intense, psychological stress when reminded 
of things related to Vietnam which caused intense shaking.  
The veteran stated that he tried to avoid thoughts, feelings, 
and conversations associated with Vietnam as well as 
activities or places that might remind him of Vietnam.  He 
was not aware of any inability to recall an important aspect 
of the trauma.  He indicated that he used to enjoy hunting 
and fishing, but had stopped these activities.  He related 
that he has been withdrawn from others over the past few 
years.  He denied a restricted range of affect and denied a 
sense of a foreshortened future.  He also described having a 
quick temper and hypervigilance.  He denied hallucinations, 
trouble with concentration, and/or exaggerated startle 
response.  His wife stated that she was concerned about his 
mood swings and that when he was depressed, he would drink 
and be sarcastic.  The veteran related that he drank the 
equivalent of four shots daily, but could go a few days 
without drinking.  Mental status examination revealed that 
the veteran appeared alert and oriented.  There was no 
psychomotor retardation, but he showed some increased motor 
activity at times, apparently related to anxiety.  His speech 
was within normal limits.  His affect was appropriate and 
with full range.  His mood was anxious and depressed.  He 
denied suicidal ideation.  He denied hallucinations and there 
was no evidence of delusions or formal thought disorder.  
There was no gross evidence of specific cognitive deficit.  
The diagnosis was PTSD.  

The veteran underwent his second evaluation by Dr. Goodman a 
week later.  It was noted that he had been helping to care 
for his elderly mother.  Dr. Goodman noted that in January 
2000 the veteran's son who is employed as a police officer 
had shot someone, this incident had affected the veteran, and 
his symptoms had worsened since that time.  

The veteran underwent a third evaluation by Dr. Goodman a 
week later.  During this evaluation, he described having 
flashbacks of an incident in Vietnam and indicated that he 
felt numb during the flashbacks.  As he described the 
incident further, Dr. Goodman noted that it was clear that 
the veteran had a dissociative experience.  The veteran 
related that these incidents lasted maybe a few minutes and 
could occur a few times weekly.  He also described having an 
exaggerated startle response.  The veteran stated that he had 
weird, often violent dreams every night which were not 
necessarily about Vietnam.  He displayed some mild anxiety, 
appropriate to content, as he related to the physician his 
experiences.  

Thereafter, the veteran began VA outpatient treatment for his 
PTSD.  In January 2001, it was noted that he was getting 
depressed with rainy weather and liked to be alone in the 
dark.  He had hyperarousal.  The veteran described getting 
depressed which was noticed by his spouse.  He indicated that 
he had to quit his job due to pains in his hands and knees 
due to physical disability.

In March 2001, the veteran was afforded a VA examination.  
The examiner reviewed the claims file.  It was noted that the 
veteran was married and employed in his own floor covering 
and remodeling business.  The examiner also noted that the 
veteran was taking medication for depression.  The veteran 
reported that he was only able to work 3-4 days per week.  He 
could not work full time due to his PTSD and arthritis.  He 
described having intrusive thoughts about Vietnam, especially 
when he thought about his son and his type of employment.  
The veteran related that he had anxious periods which lasted 
20 minutes which occurred one time per week.  He stated that 
during these periods, he would shake and his hands would 
tremble to the point that he had to stop whatever he was 
doing.  It was noted that his depression was severe after his 
two brothers had been killed in a hunting accident and after 
his son had shot a person during the course of his employment 
as a police officer.  In recent months, the veteran related 
that his depression had lessened, probably with the help is 
his antidepressant medication.  His last flashback of Vietnam 
occurred four years ago while he was on vacation, including 
remembering having to sleep standing up in water, fire fights 
in rice paddies, and viewing fields covered with dead bodies.  
He denied guilt feelings for any atrocities.  The veteran 
noted that his daughter was born on the anniversary of a fire 
fight which he thought that he would not survive.  It was 
noted that the veteran averaged four and a half to five hours 
of sleep per night with frequent, violent nightmares, 
although they were only occasionally directly about Vietnam.  
In public, the veteran indicated that he was fearful of 
attack and was hypervigilent and would be startled when 
people were behind him.  He had increased his drinking, but 
avoided bars because he knew that he had a bad temper which 
could lead to violence in that type of setting.  The veteran 
reported that he chose his profession because he knew that he 
could not work for anyone and he generally avoided situations 
where conflicts with others might arise.  It was noted that 
the veteran had been in a supportive marriage for 34 years.  
The veteran stated that he was able to go out socially with 
his wife, although he preferred not to.  He related that he 
got together with his two grown children on a regular basis 
and also spent considerable time with his elderly mother so 
that he could help her maintain her independence.  The 
veteran related that he had given up hunting and would walk 
out of movies with violent war scenes.  Mental status 
examination revealed that the veteran was alert and oriented 
times four.  He showed no signs of psychotic processes.  He 
presented in a cooperative, friendly manner, and responded to 
questions in a disclosive and rational manner.  He presented 
with a somewhat anxious affect initially and his speech 
showed normal rate and rhythm.  He displayed a full range of 
affect which was appropriate to content.  The content was 
linear and goal directed.  He denied suicidal and homicidal 
ideation as well as hallucinatory and delusional cognitions.  
He complained of increasing concentration and short-term 
memory problems, but his functioning appeared normal for his 
age group.  The examiner opined that the level of severity of 
the veteran's symptoms was mild, although they had been 
moderate the year before.  It was noted that testing showed 
that the veteran was having more severe problems with alcohol 
abuse and sensory hallucinations than was evident on his 
interview responses.  The Beck Depression Inventory testing 
revealed a moderate to severe level of depression.  The 
diagnoses were major depression, in partial remission, and 
PTSD, mild.  His GAF was 52 currently, with the lowest score 
of 44 in the past year.  The examiner indicated that the 
veteran had not fully mourned the loss of his brothers and 
much of his depression was related to his loss.  It was noted 
that the veteran was likely to have experienced an 
exacerbation of his PTSD symptoms recently due to the episode 
involving his son a little over a year ago.  The depression 
had lifted considerably following treatment and the passage 
of time.  His current moderate level of depression was 
probably the result of both his PTSD and his chronic pain due 
to medical problems and the combination diminished his 
ability to work.  It was noted that the veteran's PTSD 
symptoms were in the mild range and by themselves would not 
prevent the veteran from maintaining his current level of 
employment.  

In April 2001, the veteran was evaluated again during 
outpatient treatment.  At that time, he indicated that he had 
a long history of excessive alcohol use and some mild to 
moderate depression, but his alcohol abuse was currently 
stable.  He denied suicidal and homicidal ideation.  It was 
noted that he did not have a history of either.  He related 
that he had been married for 34 years and that his 
relationship with his wife was improving as she was learning 
more about PTSD.  He also stated that he had two grown 
children who lived out of the home.  He indicated that he was 
self employed and his finances were stable.  The veteran 
commented that his recreation and leisure activities used to 
include camping, but he had stopped that activity after his 
two brothers died during a camping trip.  The veteran stated 
that he had recurrent and intrusive dreams about Vietnam 
which occurred twice per week.  He had recurrent distressing 
dreams of the event of death or being hurt nightly.  He 
related that he felt as if past events were recurring at 
night when outside.  The veteran related that he could think 
about Vietnam or his whole day was ruined.  When exposed to 
reminders of Vietnam, he would get the shakes.  He stated 
that he avoided thought, feelings, and conversations about 
Vietnam at all times to include war movies.  He described 
having psychogenic amnesia about 20 percent of the time.  The 
veteran reported that he avoided social situations and 
crowds.  He described feelings of detachment, for example, he 
felt close to his family, but did not want to be around them.  
It was noted that he had restricted range of affect and a 
sense of a foreshortened future.  The veteran related that he 
only slept about 4 hours per night, he experienced 
irritability and had outbursts of anger, that he had 
difficulty concentrating, that he had constant 
hypervigilance, and that he had an exaggerated startle 
response.  Mental status examination revealed that the 
veteran appeared casual and friendly.  He maintained eye 
contact and his speech was within normal limits.  His mood 
and affect were mildly sad and with restricted range.  His 
thought process was linear.  He denied suicidal and homicidal 
ideation as well as hallucinations.  There was no evidence of 
delusions.  His insight and judgment were fair.  The 
diagnosis was PTSD with some mild depression.  His GAF was 
45.

In August 2001, a letter was received from the veteran's 
wife.  Currently, she indicated that their son's job as a 
police officer had triggered the veteran's nightmares of 
Vietnam and had rendered him jumpy, uncomfortable, and 
depressed.  She related that the veteran had violent 
nightmares and could not hear a helicopter without going into 
total panic.  He would wake up several times during the night 
and early morning and could not fall back asleep.  He would 
check doors and make sure that no one was outside of the 
house prowling around.  She mentioned that the veteran kept 
three weapons close by.  She related that the veteran did not 
like to be around other people and that children easily 
irritated him.  She related that his depression made him miss 
work and not perform all of his work-related 
responsibilities.  Recently, he had been verbally abusive.  
He was not trusting of others to include Oriental persons and 
would sit with his back to the wall when dining out.  She 
noted that the veteran had a quick temper and that living 
with him was like walking on egg shells.  

Also, in August 2001 the veteran was evaluated at the 
Albuquerque Vet Center.  At that time, it was noted that he 
had been self employed for 25 years.  He was having problems 
with anxiety, anger, and sleeping.  It was noted that his 
anger was intermittent.  His wife indicated that she felt as 
if the veteran was ready to jump on her for whatever reason.  
The examiner noted that the veteran had 2 grown children.  It 
was further noted that he used to drink every other day and 
might have a drink with a neighbor or friend.  In conjunction 
with his PTSD treatment, he had stopped drinking.  It was 
noted that he had several siblings and he spoke and saw some 
of them regularly.  The veteran related that he did not like 
to be around large groups of people to include his family and 
did not like to socialize.  He described sleep problems.  He 
also related that he did not like to get angry because it was 
very hard to control.  The veteran related that over the 
years, he had taken trips to get away from his family, but he 
would not consider divorce.  His wife stated that she and 
their children had seen the veteran have problems with 
nightmares, night sweats, depression, and hyperstartle reflex 
when he would hear loud noises.  He would usually become 
irritable and want to leave the situation.  It was noted that 
his symptoms had become worse with time.  Mental status 
examination revealed that the veteran appeared neat, 
friendly, and cooperative.  His intelligence was average.  
His speech was appropriate.  He was oriented to time, place, 
and person.  His memory was normal.  His affect was 
appropriate.  His motor activity was agitated and restless.  
His judgment was fair.  It was noted that the veteran had 
delusions in that he thought that he could hold his own in 
fighting.  He also had disorganized thinking which created 
sleep problems.  There were no hallucinations.  His appetite 
was noted to be average, but he had lost 10 pounds in one 
month.  He had sleep disturbance.  His sexual drive was the 
same.  His energy level was low.  With regard to recent 
losses, his brothers' deaths were noted.  He had no suicidal 
thoughts, but had had homicidal thoughts.  The examiner 
diagnosed PTSD and assigned a GAF score of 40.

In October 2001, the veteran testified at a personal hearing.  
At that time, he related that he as in the construction 
industry which had been less profitable recently due to his 
PTSD.  He related that his sleep impairment was causing him 
to be unmotivated and exhausted in his job.  He also stated 
that his short-term memory was problematic.  He reported that 
helicopters brought back bad memories of Vietnam.  With 
regard to his social life, the veteran related that he does 
not socialize.  With regard to his job, he indicated that he 
was self employed and worked 25-30 hours per week because of 
his PTSD which caused him to have a negative attitude.  The 
veteran reported that he had bad dreams every night and that 
50 to 60 percent were due to Vietnam and the rest were just 
violent dreams. 

The veteran participated in a VA inpatient PTSD program from 
November 27, to December 23, 2001.  At that time, he reported 
that he had daily, intrusive, unwanted, and distressing 
recollections of Vietnam, as well as a sleep impairment.  He 
further complained of the same symptoms as on last 
examination.  The veteran also noted having fleeting thoughts 
of killing other people when he was acutely upset, but not 
after he calmed down.  Mental status examination revealed 
that the veteran was casual, neat, and clean.  He was 
friendly and cooperative.  He sat comfortably in a chair 
without any restlessness, distractibility, involuntary muscle 
movements or fidgeting.  He made good eye contact and his 
speech was clear and understandable with normal pace and 
volume.  His affect was varied and appropriate.  He became 
tearful when talking about Vietnam.  He was alert and 
oriented to time, place, and person.  He heard brief sounds 
and voices which were fleeting, otherwise, there were no 
other auditory or visual hallucinations.  His fund of 
knowledge was average.  His immediate recall, recent, and 
remote memory were satisfactory.  His concentration was fair.  
He performed well in repeating numerals, but made a number of 
errors with past Presidents and serial sevens.  Capacity for 
abstract thinking was good.  His thoughts were clear and 
understandable.  There was no bizarre thought content or 
delusions.  His judgment was satisfactory.  During his 
hospitalization, the veteran made progress, but chose to 
interrupt his program after his Christmas pass.  His GAF 
score was 50, and on discharge he was released to return to 
all personal, family, and community activities.

In January 2002, the veteran was afforded a VA examination.  
It was noted that he had been seen by VA on an outpatient 
basis as well as on an inpatient basis, recently.  He had 
been married and living with his wife for 35 years and they 
had two grown children.  The veteran related that he was no 
longer sociable and spent most of his time alone, often in 
the dark.  He had been self employed for many years, but had 
lost customers due to not keeping in touch with them and his 
angry moods.  He had only worked two to three times in the 
past month due to an increase in his symptoms.  The veteran 
related that while he used to drink more, currently he only 
had one drink per week.  Mental status examination revealed 
that the veteran was fully oriented, well-groomed, and 
cooperative.  He had no auditory or visual hallucinations.  
He denied having suicidal and homicidal ideation.  He 
reported that his mood was neutral to mildly depressed and he 
also reported having some anxiety.  The veteran related that 
he had daily unwanted memories of Vietnam which caused severe 
and marked disruption of his activities.  He also reported 
having one to two nightmares per week.  These nightmares were 
severe and prevented him from going back to sleep.  The 
veteran reported that certain noises, like helicopters, made 
him feel like he was back in the war.  This happened one to 
two times per week.  These experiences caused him moderate 
distress and they appeared to be worsening with age.  He 
related that at least one to two times per week, he felt 
emotionally upset by reminders.  The veteran also reported 
having physical symptoms, such as his hands trembling and 
shaking.  This caused him considerable distress and 
interrupted his work at least once a well to the point where 
he was unable to work and needed to go home.  This symptom 
had worsened since he had been in treatment and he had only 
worked two times since then.  The veteran reported daily 
avoidance which interrupted all activities.  The veteran 
related that he did not like being around other people 
including veterans and that he did not like crowds.  He also 
related that he did not like to be in places with a lot of 
trees because that reminded him of Vietnam.  He described 
having moderate trouble remembering traumatic events from the 
war.  The veteran stated that he no longer enjoyed any 
leisure activities and needed to be by himself three to four 
times per week.  The veteran also reported that he had marked 
feelings of emotional numbness as well as a sense of a 
foreshortened future.  He felt no need to plan for the 
future.  He reported having a moderate level of anger and 
irritability which he struggled with four to five times per 
week.  He also related that he had trouble concentrating most 
of the time and stated that he was especially alert and 
watchful.  The veteran reported that he looked behind him 
constantly and stayed away from crowds because he was afraid 
for his safety.  The veteran described having an exaggerated 
startle response that happened one to two times per month.  
Psychological testing revealed that he was experiencing 
intense combat stress, severe anxiety, and extremely severe 
depression.  The diagnosis was PTSD.  His GAF was 45.  The 
examiner opined that the veteran was suffering from 
considerable distress related to his PTSD causing 
considerable occupational and social impairment.  He had 
reduced reliability and productivity due to his many symptoms 
of anxiety and depression as well as irritability and 
memories of the Vietnam War which caused him to isolate in 
order to deal with the symptoms.  This had caused the veteran 
to miss a considerable amount of work.  In addition, the 
veteran was also experiencing considerable difficulty in 
establishing and maintaining social relationships.  It was 
noted that the veteran had maintained his marriage for many 
years, but this appeared to be due to the fact that his wife 
had been learning more about PTSD and had been trying to 
understand him.  The examiner questioned whether the veteran 
would be able to work at all.  The examiner indicated that 
the veteran's symptoms had increased since his last review 
and that he was having more difficulty with employment and in 
social interactions.  


II.  Legal analysis

A.  Duty to notify and assist  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002); see Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); cf. Bernklau v. Principi, 291 
F.3d 795 (Fed. Cir. 2002); Dyment v. Principi, 287 F.3d. 1377 
(Fed. Cir. 2002) (holding that only section 4 of the VCAA, 
amending 38 U.S.C. § 5107, was intended to have retroactive 
effect). 

VA has promulgated regulations implementing the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by the VA as 
of that date, except as specified.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has been notified by means of the discussions in rating 
decisions, statement of the case, and supplemental statement 
of the case (SSOC) of the rating criteria pertaining to PTSD.  
He has been informed, therefore, of what the medical evidence 
needs to show in order for a higher rating to be granted.  

VA also informed the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf by means of 
a letter dated May 25, 2001, and the February 2002 SSOC.  The 
letter informed him who had the burden to produce or obtain 
specific information and evidence, including that he must 
produce certain information to enable VA to obtain certain 
evidence.  Therefore, VA has informed the veteran of the type 
of information and evidence necessary to substantiate his 
claim, and of who is responsible for producing evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  Here, the RO obtained the veteran's 
VA treatment records, records from the Vet Center, and 
records from James S. Goodman, M.D.  There is no indication 
of any relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  VA has afforded the veteran two 
examinations, obtaining the medical opinions necessary to 
decide his claim.  Accordingly, the requirements of the VCAA 
have been met by the RO to the extent possible. 


B.  General rating considerations

The veteran in this case appeals the initial rating decision 
which granted service connection for PTSD.  As noted in the 
introductory portion of this decision, he has been assigned a 
70 percent schedular rating from May 22, 2000, a temporary 
total rating from November 27, 2001, to December 31, 2001, 
and a 70 percent schedular rating from January 1, 2002, 
onward. 

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2002), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2002).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2002).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2002); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  However, there is a distinction between an appeal of 
an original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown -- that the present level 
of the veteran's disability is the primary concern in an 
claim for an increased rating and that past medical reports 
should not be given precedence over current medical findings 
-- does not apply to the assignment of an initial rating for 
a disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The criteria for rating PTSD are found under Diagnostic Code 
9411 in the VA Schedule for Rating Disabilities.  A 70 
percent rating may be assigned where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; obsessive 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective work 
relationships.  

A 100 percent scheduler rating may be assigned in cases where 
there is total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

When evaluating a mental disorder, consideration of the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission must be considered.  
38 C.F.R. § 4.126(a) (2002).  Further, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  When evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely the basis of social impairment.  38 C.F.R. § 4.126(b) 
(2002).

Recently, the United States Court of Appeals for Veterans 
Claims (Court) issued important guidance in the application 
of the current psychiatric rating criteria.  The Court held 
that the specified factors for each incremental rating were 
examples rather than requirements for a particular rating.  
The Court also stated that the analysis should not be limited 
solely to whether the claimant exhibits the symptoms listed 
in the rating scheme and that it is appropriate for a rating 
specialist to consider factors outside the specific rating 
criteria in determining the level of occupational and social 
impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002).


C.  Rating in excess of  70 percent from May 22, 2000, to 
November 26, 2001

Examining the evidence during this time period, the Board 
finds that the preponderance of the evidence is against the 
assignment of a higher evaluation.  For example, the veteran 
did not exhibit gross impairment in thought processes or 
communication.  His thought processes were consistently 
linear and goal-directed and his speech was appropriate with 
normal rate and rhythm.  He was able to convey his thoughts 
and feelings to the examiners and maintained eye content.  

Nor did the veteran exhibit persistent delusions or 
hallucinations.  Although sensory hallucinations were noted, 
they were not shown to be persistent as the veteran 
repeatedly denied having hallucinations and none were shown 
on objective examination.  On one occasion, it was noted that 
the veteran was deluded by thinking that he could defend 
himself in a fight, but this was the only notation of any 
delusional thinking; otherwise, it was consistently noted 
that the veteran did not have delusional cognitions.  

The veteran displayed inappropriate behavior insofar as he 
would often check the outside of his home for intruders and 
only sit with his back to the wall when outside his home; 
however, the Board does not believe that this rises to the 
level of grossly inappropriate behavior.  Rather, his 
behavior is more consistent with the criteria under the 70 
percent rating which indicates obsessional rituals which 
interfere with routine activities.  

Additionally, the veteran did not exhibit behavior showing 
that he was in persistent danger of hurting himself or 
others.  It was consistently indicated that he did not have 
any suicidal ideation.  Although he indicated having 
occasional homicidal thoughts, he never had a plan or any 
action on those he indicated that he generally avoided 
situations where conflicts with others might arise; thus, he 
did not exhibit a persistent danger toward any other person.  

The veteran has never displayed an inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene).  He has always appeared neat and casual.  
He did not exhibited any disorientation to time or place.  On 
examination, he was always alert and oriented times three.  
Further, he never exhibited memory loss for names of close 
relatives, own occupation, or own name.

The veteran's GAF scale scores during this period were 40, 
44, 45, and 52.  The score of 40 represents the high point on 
a scale of 31 to 40 designating some major impairment in 
reality testing or communication or major impairment in 
several areas such as work, school, family relations, 
judgment, thinking, or mood.  The scores of 44 and 45 
represent middle points on a scale of 41 to 50 designating 
serious symptoms or any serious impairment in social, 
occupational, or school functioning.  Finally, the score of 
52 represents a lower point in a range from 51 to 60 
designating moderate symptoms and difficulty in social, 
occupational or school functioning.  See Quick Reference to 
the Diagnostic Criteria from DSM-IV, 46-47 (1994).  

The Board finds the GAF scores of 44 and 52, representing 
moderate and serious impairment, respectively, to be the most 
probative because these scores were assigned by the March 
2001 VA examiner who reviewed the veteran's claims folder, 
and the scores are supported by the evidence of record.  For 
example, the veteran was able to maintain relationships, 
including with his wife, children, siblings, and mother 
during this time period.  He was also able to go out socially 
with his wife, although he preferred not to do so.  With 
respect to employment, he was working 25 to 30 hours or 3 to 
4 days a week.  Accordingly, the criteria for a 100 percent 
evaluation are not met as the veteran did not demonstrate 
total occupational and social impairment.  38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2002).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against assignment of a disability rating in 
excess of  70 percent from May 22, 2000, to November 26, 
2001.  There is no reasonable doubt on this matter that could 
be resolved in the veteran's favor.  38 U.S.C.A. § 5107(b) 
(West Supp. 2002); 38 C.F.R. § 3.102 (2002).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2002).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2002).

In this case, the RO adjudicated the issue of entitlement to 
an extraschedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1).  Although the Board has no authority to grant 
an extraschedular rating in the first instance, it may 
consider whether the RO's determination with respect to that 
issue was proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 
9 Vet. App. 88, 95 (1996) (Board may consider whether 
referral to "appropriate first-line officials" for 
extraschedular rating is required); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1)).  The RO 
found that referral for extraschedular consideration was not 
warranted in this case, and the Board agrees.

First, the schedular evaluations in this case are not 
inadequate.  A higher schedular rating is provided for the 
veteran's PTSD under diagnostic code 9411, but the medical 
evidence reflects that comparable manifestations are not 
present in this case.  Second, the Board finds no evidence of 
an exceptional disability as manifested by related factors 
such as marked interference with employment or frequent 
hospitalizations.  It is not shown by the evidence that the 
veteran required any hospitalization for his PTSD between May 
2000 and November 2001.  As noted above, he was working 3 to 
4 days a week or 25 to 35 hours a week during this time 
periods.  

Thus, the Board finds that the absence of evidence presenting 
such exceptional circumstances preponderates against 
referring the claim for consideration of an extraschedular 
rating.  The disability is appropriately rated under the 
schedular criteria.


D.  Rating in excess of 70 percent from January 1, 2002, 
forward

As of January 1, 2002, the evidence established that the 
veteran experienced further increase in disability.  
Specifically, upon VA examination in January 2002 he reported 
that he had only worked two to three times during the past 
month, but that he felt that he could work some if he was 
self employed and alone.  However, the VA examiner concluded 
that it was very questionable whether the veteran would be 
able to maintain employment, despite the assignment of a GAF 
scale score of 45.  The examiner also found that the veteran 
was having more difficulty in social interactions.  The 
veteran himself stated that he was no longer sociable and 
spent most of his time alone.

In view of the foregoing, the Board finds that the evidence 
is at least in equipoise as to whether the criteria for a 100 
percent disability rating for the veteran's PTSD have been 
met from January 1, 2002, forward.  There is sufficient 
evidence showing that he has total occupational impairment.  
Giving the benefit of the doubt to the veteran regarding the 
current level of the his disability in accordance with 
38 C.F.R. § 4.3, a total schedular disability rating is 
warranted in this case from January 1, 2002, forward.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).  


ORDER

From May 22, 2000, to November 26, 200, entitlement to a 
disability rating in excess of 70 percent for PTSD is denied.  

From January 1, 2002, forward, entitlement to an increased 
disability rating of 100 percent is granted for PTSD, subject 
to the governing regulations pertaining to the payment of 
monetary benefits.



		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

